ITEMID: 001-5130
LANGUAGEISOCODE: ENG
RESPONDENT: CYP
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: NICHOLAS v. CYPRUS
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British national, born in 1951 and living in London.
He is represented before the Court by Mr N.S. Ahluwalia, a lawyer practising in London.
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
I. Recourse No. 633/95 before the Supreme Court
On 12 July 1995 the applicant applied to the Supreme Court of Cyprus for a declaration that Cyprus Airways and the Government, the major shareholder of that company, had breached the Constitution in refusing to employ him and employing others instead (recourse No. 633/95).
On 10 April 1997 the applicant asked the Chief Registrar of the Supreme Court whether legal aid was available for actions alleging infringement of constitutional rights, such as recourse No. 633/95. On the same date the Chief Registrar informed the applicant that “legal aid is not available for civil cases”.
The applicant represented himself in the proceedings.
On 19 September 1997 the Supreme Court rejected the applicant’s recourse as inadmissible. The court found that Cyprus Airways was in every respect a private company. As a result, its decisions did not fall within the ambit of Article 146 of the Constitution. The refusal to employ the applicant was, therefore, wrongly challenged by means of a recourse to the Supreme Court.
II. Case No. 5807/95 before the Nicosia District Court
In 1993 the applicant instituted proceedings before the Supreme Court seeking the annulment of the Ministry of Labour's decision to issue work permits to six foreign pilots employed by EuroCypria Airlines, a subsidiary of Cyprus Airways (case No. 701/93). On 19 April 1995 the Supreme Court found in favour of the applicant.
Relying on the above decision, the applicant instituted proceedings before the Nicosia District Court for damages against the Government (case No. 5807/95). He was represented by counsel who acted on a “no fee” basis. On 26 June 1998 the court rejected the action.
The applicant’s counsel lodged an appeal. The proceedings are still pending.
III. Case No. 1676/94 before the Larnaca District Court
On 29 August 1993 the newspaper Alithia published a letter by EuroCypria Airlines worded as follows:
“With reference to your article in connection with Charalambos Nicholas, we confirm once again that our intention is to ‘Cypriotise’ [give priority to Cypriot employees] as soon as possible. Within the bounds of safety and operations of the company, for us to achieve this aim, the recruitment of suitable, qualified pilots is an absolute necessity. … We have offered employment without exception to each and every qualified suitable Cypriot pilot who has applied and today we employ eight such pilots … . The recruitment of ab initio Cypriot pilots has already commenced and we will continue this policy until all the foreigners in our company are replaced. With regard to Mr Nicholas's specific case, the reasons he was not selected are known to both himself and the Government agencies concerned through correspondence dating from 1991. As for the rest it is against our policy to discuss individual cases in the press”.
On 11 May 1994 the applicant instituted proceedings for defamation against EuroCypria Airlines before the Larnaca District Court (Case No. 1676/94). He alleged that it transpired from the publication in question that
(a) he was an unqualified and inexperienced pilot and not suitable to fly aircrafts,
(b) he was so incompetent and/or had such disadvantages as a person and as a professional so as to jeopardise the safety of the flights and the operation of the company, or any other airline company,
(c) he was not selected for employment, not because there were other persons more qualified than him, but because he was totally useless and/or incompetent and/or an ignorant professional pilot and
(d) he was generally a dangerous and suspicious person and could not be trusted.
The applicant applied for damages and an injunction preventing the defendants from continuing to publish defamatory statements. The applicant was represented by counsel.
A hearing was fixed for 16 February 1996. On that date the applicant failed to appear and the court dismissed the action.
On 21 May 1996 the applicant’s counsel asked for the reinstatement of the action. On 27 June 1996 the action was reinstated. A hearing was fixed for 27 November 1996. It was adjourned on several occasions.
On 27 August 1997 the applicant informed his lawyer, Mr K, that he did not exclude the possibility of engaging the services of another lawyer. On 1 September 1997 Mr K informed the applicant that he was no longer able to represent him. The lawyer invited the applicant to collect the file so he could prepare his case himself. He stated that “no fees (were) expected to be paid by (the applicant)”.
After Mr K’s withdrawal the applicant sent a number of faxes to the court’s registry asking for the case to be adjourned. On 20 November 1997 Mr E, in whose chambers Mr K used to work, appeared before the court on behalf of the applicant and asked for an adjournment. The court adjourned the hearing of the case until 27 February 1998.
On 27 February 1998 none of the parties appeared and the court dismissed the action.
On 1 July 1999 Mr E wrote a letter to the applicant’s representatives before the Court to the effect that his firm had agreed to represent the applicant “on a no fee basis”, that Mr K had withdrawn from the case because he had been appointed a judge and that the case “had a very good chance of success if handled properly”.
B. Relevant domestic law
The law on defamation in Cyprus is found in sections 17 to 24 of the Civil Wrongs Law. The following principles transpire from the case-law:
“In accordance with the principles of legal interpretation applied in England, expressions used in (the Civil Wrongs Law) shall be presumed so far as they are consistent with their context and except as may be otherwise expressly provided to be used with the meaning attaching to them in English Law and shall be construed in accordance therewith. … Time and again it was said that the gist of the torts of libel and slander is the publication of words conveying a defamatory imputation. A defamatory imputation is one to a man's discredit, or which tends to lower him in the estimation of others, or to expose him to hatred, contempt or ridicule, or to injure his reputation in his office, trade or profession or to injure his financial credit. The standard of opinion is that of right-thinking persons generally.” (Supreme Court of Cyprus in Paniccos Agathangelou v. S. Mousoulides and Sons, (1980) 1 CLR pp. 272 and 277)
“The meaning of words in a libel case is not a matter of construction as a lawyer construes a contract. It is a matter of the impression an ordinary person gets on a first reading not on a later analysis.” (Lewis v. Daily Telegraph Ltd. (1963) 2 All E.R. p. 151)
“An innuendo properly so called which is an allegation that words were used in a defamatory sense other than their ordinary meaning and which provides a separate cause of action must be supported by extrinsic facts or matters and cannot be found only on interpretation, because if the words bear the interpretation imputed to them they are defamatory in their natural and ordinary meaning.” (Grubb v. Bristol United Press Ltd. (1962) 2 All E.R. p. 380)
According to a letter addressed to the applicant by the Cyprus High Commission on 9 June 1997, the Law Office of the Republic confirmed that “legal aid (was) not available in civil cases. Despite the fact that Article 30.3(d) of (the) Constitution provides that every person has the right to have free legal assistance where the interests of justice so require and as provided by law, such a law has not as yet been introduced”.
